Citation Nr: 1403947	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-32 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for migraine headaches from January 12, 2009 to April 24, 2013, and a disability rating in excess of 30 percent beginning April 25, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel





INTRODUCTION

The Veteran served on active duty from January 2005 to January 2009.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Winston-Salem, North Carolina, which granted service connection for migraine headaches with a noncompensable disability rating, effective January 12, 2009.  In a July 2013 rating decision, the RO increased the Veteran's disability rating to 30 percent , effective April 25, 2013.  Despite the assignment of an increased disability evaluation for this disability, the issues remain in appellate status because the Veteran has continued to express disagreement with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal"). 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

For the period beginning January 12, 2009,  the Veteran's migraine headaches were manifested by characteristic prostrating attacks occurring on an average once a month over the last several months without evidence that they are productive or capable of producing severe economic inadaptability.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, for the period January 12, 2009, onward, the criteria for a disability rating of 30 percent, and no greater, for migraine headaches, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 ("VCAA")

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, has been eliminated by the VA Secretary ("Secretary").  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated September 2008, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.  

When service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated and 38 U.S.C.A. 
§ 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore any defect as to notice is nonprejudicial.   See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Nonetheless, a letter dated January 2010 informed the Veteran that he needed to demonstrate that his disability had increased in severity and provided him with information regarding the types of evidence needed in order to substantiate his claim.  An October 2011 Statement of the Case ("SOC") provided the specific rating criteria upon which his rating was based and the basis of the RO's denial of a higher disability rating.  

VA also satisfied the duty to assist.  The claims folder contains the Veteran's service and post-service treatment records, and VA/QTC examination reports dated October 2008, May 2009, March 2010 and April 2013.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claims that have not already been associated with the claims folder.

Review of the examination reports demonstrates that the examiners reviewed the pertinent evidence of record, performed comprehensive physical examinations, reviewed diagnostic test results, and provided clinical findings detailing the results of the examinations, including information necessary to determine the severity of the Veteran's disability.  The examination reports are thus adequate upon which to base a decision in this case.

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In every instance in which the Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).  

Discussion

The Veteran's migraine headache disability has been evaluated under DC 8100, which provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as non-compensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  
 
The Veteran sustained a traumatic brain injury during service when he slipped while climbing a ladder and hit his head.  The service treatment records show that as early as August 2006, during a preventative health assessment, he reported that he had experienced recurrent or severe headaches during the previous year.  

During his October 2008 VA/QTC examination, the Veteran reported experiencing "spurting" headaches, which sometimes led to vomiting and the inability to function.  He said he experienced headaches about 4 times per week and, although they sometimes were bad enough to require him to stay in bed, he said that most of the time, he could perform normal activities.  His neurological examination was within normal limits.  The examiner diagnosed migraine headaches but said he was unable to determine the number of prostrating attacks the Veteran experienced.

During a May 2009 traumatic brain injury examination, the Veteran reported that he took over-the-counter medication for his daily headaches of moderate severity.  He said that once per week, they were bad enough that he had to lie down and rest.  The examiner opined that the Veteran's headaches had significant effects on his occupation, including memory loss, reduced concentration, difficulty following instructions, weakness, fatigue and pain, but said they had no effect on his daily activities of living.  

Of record is a January 2010 leave and earnings statement, which shows that the Veteran lost 16 hours of work during that pay period.  The Veteran has reported that he was unable to work those days due to severe migraine headaches.

During a March 8, 2010 VA neurological examination, the Veteran reported having daily headaches of 4-8 hours duration and of minor to severe intensity; he noted that they became severe unless he took Tylenol within the first hour.  He said that he experienced bad headaches once per week, which required him to rest.  It was noted that he only used over-the-counter medication for these headaches.  The examiner noted that the Veteran had to rest and miss work during his most painful headaches, and said that less than half of these occurrences were prostrating.  

VA Medical Center ("VAMC") treatment records show that the Veteran sought treatment for headaches in September 2010, when he reported that he experienced daily headaches, which he treated with Tylenol.  He described these occurrences as intermittent, and said the pain was aching, cramping, sharp, stabbing and throbbing.  Following a neurological examination, which was normal, the clinician recommended the Veteran limit his intake of over-the-counter medication and prescribed the drug, atenolol.  

In April 2013, the Veteran was afforded another VA headache examination, at which time, he reported that, twice per month, he experienced headaches of such a severity that he became nauseated, vomited, experienced sensitivity to sound and light, and had to leave or not go to work or school.  He said his experienced prostrating attacks more than once per month.  

After a careful review of the complete claims folder, the Board concludes that, for the period January 12, 2009, onward the Veteran's migraine headaches were manifested by the requisite characteristic prostrating attacks averaging at least once per month for many months.  In this regard, the Board observes that, during the October 2008 examination, the examiner characterized the Veteran's headaches as prostrating.  At the May 2009 traumatic brain injury examination, the Veteran reported that, although he was experiencing daily headaches, he stated that he experienced severe headaches once per week, which were bad enough that they required him to lie down and rest.  The VA examiner noted that these headaches impacted the Veteran's occupational functioning.  Moreover, the Veteran presented a leave and earning statement showing he had missed 16 hours of work, which he said was as a result of his migraine headaches.  During the March 8, 2010 VA examination, the Veteran reported that he experienced severe headaches requiring rest only about once per week, and the examiner opined that that less than half of these occurrences were prostrating.  That would amount to approximately 1-2 prostrating headaches per month.  

There is no evidence that the Veteran's headaches were manifested by the requisite very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability that is required for a higher, 50 percent disability rating.  The Veteran has not presented any additional evidence to show that his headaches result in his missing work to the point that would be required for the higher disability rating.  In this regard, the Court has held that VA must instead consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board finds that, for this portion of the appeals period, a higher 50 percent rating is not warranted.  

In addition to the VA examinations and outpatient treatment reports, the Board has also considered the Veteran's personal statements, as well as the February 2010 statement of his wife, regarding the severity of his disorder.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the Board places significantly more weight on the objective clinical findings reported during outpatient and treatment and the VA examinations than the Veteran's statements, as the Veteran is not shown to have the requisite training to determine the severity level of his service-connected migraine disorder.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran and other laypersons cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.124a with respect to determining the severity of his service-connected headaches.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2013).

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's migraine headaches with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

In sum, and for the reasons discussed above, the Board find that, for the period January 12, 2009, onward, the criteria for a disability rating of 30 percent, and no more, were met.  



ORDER

For the period beginning January 12, 2009, entitlement to a disability evaluation of 30 percent, and no greater, is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


